Citation Nr: 1031375	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs




INTRODUCTION

The Veteran served on active duty from July 1974 to September 
1976.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

On his August 2006 substantive appeal the Veteran requested a 
Board hearing at his local RO.  In October 2006, he submitted a 
written statement withdrawing his request for a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.

The RO last issued a Supplemental Statement of the Case (SSOC) in 
January 2007.  In July 2007, the Veteran submitted private 
treatment records that contained a positive nexus opinion 
regarding his left knee disability.  The RO did not have the 
opportunity to review these records, and the Veteran did not 
waive RO review of these records.  On remand the RO should review 
all evidence in the claims file and readjudcate the claims on 
appeal.

In July 2009, the Veteran submitted an authorization and consent 
to release records form for Dr. S.P.G., and in an accompanying 
statement that requested that Dorn VA treatment records 
(regarding a knee surgery performed there) be obtained.  A review 
of the claims file shows that these records have not been 
associated with the claims folder and should be obtained.

In a June 2003 private medical report, the Veteran noted he was 
in a truck accident 18 years prior and twisted his left knee.  As 
the Veteran worked as a truck driver, he should be asked if he 
filed any Workman's Compensation claims regarding his knees, and 
if so, an attempt should be made to obtain those records.

The Veteran was afforded a VA medical examination in May 2006, 
and was diagnosed with degenerative joint disease of the 
bilateral knees, chondromalacia bilaterally, and a right knee 
contusion.  The examiner opined that the Veteran's bilateral knee 
disabilities were not related to his in-service injuries.  His 
rationale was that the Veteran worked as a cable installer and 
truck driver since leaving service in 1976, there was no specific 
diagnosis for his left knee, and x-ray findings only revealed 
minor degenerative changes which are expected for an individual 
of the Veteran's age.  

Other records dated approximate to the time of the examination 
show he had been assessed with moderate joint effusion of the 
left knee, with an osteochondral defect of the tibia, and 
osteoarthritis of the left knee.  He underwent internal 
derangement of the left knee in July 2003.

In May 2007, private physician G.R. assessed the Veteran with 
posttraumatic arthritis of the left knee, status post 
arthroscopic surgery in 2003.  He additionally opined that the 
Veteran likely suffered a meniscal tear in 1975 which led to his 
need for surgery and his arthritis.  His rationale was that the 
Veteran was placed in a cylinder cast for 4-6 weeks and had 
effusion following an injury.  A review of the service treatment 
records show that the Veteran was placed in a cylinder case for 
one week and had moderate effusion of the left knee.  In 
September 1975, he was assessed with a contusion of the right 
knee following an injury playing sports.

In an October 2006 informal hearing at the RO, the Veteran stated 
that he did not have a separation examination.  Although neither 
the VA examiner nor Dr. G.R. mentioned the separation 
examination, the claims file does contain one.  As the examiner 
and the private physician both appear to have missed important 
records in the claims file, the Veteran should be afforded an 
additional VA examination based on a full review of the records 
contained in the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who treated the 
Veteran for his knees since his separation 
from service, specifically any records from 
Dr. S.P.G. and surgery records from the Dorn 
VA facility.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
in order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be contacted and asked 
if he ever filed a Workman's Compensation 
claims regarding his knees.  If records are 
available, they should be obtained.

3.  Thereafter, the Veteran should be afforded 
a VA joints examination to evaluate his 
bilateral knee disorders.  All indicated tests 
and studies, including X-ray studies, are to 
be performed.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the physician for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  The 
examiner's review should include review of 
service treatment records and of Dr. G.R.'s 
positive nexus opinion regarding the Veteran's 
left knee.  Based on examination of the knees, 
a review of the file, and using sound medical 
principles, the physician is requested to 
opine whether it is at least as likely as not 
(50 percent probability or greater), the any 
current disability of either knee is related 
to events in service.  If the examiner opines 
that the question cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so (why 
is the causation unknowable?), must be 
provided.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


